Citation Nr: 0010803	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-12 052A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans' Appeals (Board) decision rendered July 17, 1998, 
that denied a disability evaluation in excess of 10 percent 
for post-traumatic stress disorder.


REPRESENTATION

Moving Party Represented by:  Carol Avard-Hicks, Attorney at 
law


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel








INTRODUCTION

The veteran, also the moving party, served on active duty 
from April 1969 to June 1971.

This matter comes before the Board as the result of a motion 
by the veteran, through his attorney, alleging clear and 
unmistakable error in a decision by the Board issued on July 
17, 1998.

In the October 1999 motion for revision of the July 17, 1998 
Board decision, the veteran's attorney submitted additional 
medical information pertaining to the veteran's post-
traumatic stress disorder (PTSD).  The veteran's attorney 
argued that a higher evaluation is warranted for the 
veteran's PTSD.  To this extent, this claim has not been 
adjudicated by the RO, and it is thus referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A July 17, 1998, decision found that the veteran's 
service-connected PTSD was manifested by mild or transient 
psychiatric symptoms.  That decision also found that 
intermittent periods of an inability to perform occupational 
tasks due to depressed mood, and anxiety was not shown to be 
moderately large in degree by the medical evidence then of 
record.

2.  The moving party has alleged that the Board did not 
accord the proper weight to lay evidence, and accorded 
disproportionate weight to medical evidence.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the July 17, 1998, Board decision fail to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's attorney has argued that there was clear and 
unmistakable error (CUE) in the Board decision rendered July 
17, 1998, which denied a disability evaluation in excess of 
10 percent for PTSD.

The July 17, 1998, Board decision noted that the veteran flew 
combat missions in Vietnam as both a forward artillery 
observer and a forward air controller.  As a result of his 
claim, the veteran was afforded several VA psychiatric 
examinations, the first in January 1995.  The Board decision 
also described in exhaustive detail the testimony received 
from a July 1995 hearing before an RO hearing officer.  The 
Board decision also described the results of August 1995 and 
April 1997 VA psychiatric examinations.  Finally, the Board 
noted that as a result of a December 1997 Board remand, the 
RO requested in April 1998 correspondence that the veteran 
inform them of any private treatment records.  However, the 
veteran did not respond to the correspondence.

The July 17, 1998, Board decision evaluated all of the 
evidence before it, and found that the medical evidence, by 
way of the VA examination reports, showed that the most 
appropriate disability evaluation was the assigned 10 percent 
evaluation.  The Board simply found that the objective 
evidence, as shown by VA examination reports, was more 
persuasive than the veteran's reported symptoms.  The Board 
concluded that after consideration of all of the evidence, 
including the testimony of the veteran, his spouse, and the 
veteran's former business associate, the preponderance of the 
evidence was against the claim for an increased evaluation 
for PTSD, and because the preponderance of the evidence was 
against the claim, the benefit-of-the-doubt doctrine was not 
for application.  Finally, the July 17, 1998 Board decision 
acknowledged that during the pendency of the veteran's claim 
the regulations governing the evaluation of psychiatric 
disabilities changed, and evaluated the veteran's PTSD under 
both the former and revised schedular criteria.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  In this respect, the Board 
notes that the veteran's attorney submitted numerous private 
treatment records that she has asserted would lead to a 
disability evaluation in excess of 10 percent.  Nonetheless, 
the records which the attorney identifies as supportive of a 
rating in excess of 10 percent are dated and have been 
submitted subsequent to the Board's July 17, 1998, decision.  
As such, they are not relevant to the current motion to 
revise based upon CUE.

The Board would also note that the underlying argument 
advanced by the veteran's attorney is that the Board did not 
afford the veteran the benefit of the doubt under 38 C.F.R. 
§ 3.102 (1999).  The veteran's attorney stated that the Board 
did not accord enough weight to the veteran's testimony, and 
afforded disproportionate weight to the medical reports.  
This, in conjunction with more recent evidence, argued the 
attorney, would lead to a higher evaluation.

However, based on a careful review of the record in this 
case, the Board finds that the moving party has not 
demonstrated that the Board's July 17, 1998, decision 
contains CUE.  The attorney's argument that the Board 
improperly evaluated the evidence is not sufficient to revise 
a Board decision on the basis of CUE.  Such an allegation 
does not constitute a valid claim of CUE, since a 
disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  38 C.F.R. § 20.1403(d).  Applicable 
regulations are consistent with an earlier decision of the 
United States Court of Appeals for Veterans Claims that held 
that a disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
July 17, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion for a 
revision of the July 17, 1998, Board decision on the basis of 
clear and unmistakable error is denied.



ORDER

The motion for revision of the July 17, 1998, Board decision 
on the grounds of clear and unmistakable error is denied.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


